Townsend, J.
The appellants file six specifications of error, as follows: “(l) The trial court erred in overruling the demurrer of the defendants to the second amended complaint of appellee, which error was duly excepted to at the time. (2) The trial court erred in granting the motion of appellee for the judgment upon the pleadings, which error was duly excepted to at the time. (3) The trial court erred in granting judgment for the appellee and against the appellants, which error was duly excepted to at the time. (4) The court erred in rendering judgment for the appellee and against the appellants without the intervention of a jury. (5) The court erred in rendering judgment for the appellee and against appellants, when the second amended complaint did not state facts sufficient to constitute a cause of action. (6) The court erred in rendering judgment upon an alleged judgment of the circuit court of the Delaware district in an *351action removed from such court into the United States court, which error is manifest upon the record.”
Jurisdiction of U. S. Courts. Appellants’ counsel devote several pages of their brief in the discussion of the question whether the act of Congress which directed that the papers in cases pending in the Indian courts be transferred to the United States courts and filed with the clerk authorized the United States courts to take jurisdiction of and proceed with the trial of the cause. As that question has been passed upon and settled in this court in the case of Boudinot vs Boudinot, 2 Ind. Ter. Rep. 107, it needs no further consideration.
Pleading. Complaint The assignments of error Nos. 1, 2, 2, 3, 5, and 6, they, consider together, and base their argument wholly on the idea that the complaint does not state a cause of action, or facts sufficient to authorize the trial court to render judgment. The amended complaint alleges ‘ ‘that the defendants are indebted to plaintiff in the sum of $300.80, together with interest at the rate of six per cent, per annum from the 12th day of March, 1895, * * * as will be shown by the original citation hereto attached and made a part hereof, ” which citation alleges the amount of the indebtedness to be $300.80, and that said defendants are justly indebted to him in said sum for goods and merchandise furnished them by him for their use and benefit and the use and benefit of their family, and for which they agreed to pay, ‘‘and evidences of indebtedness will be shown by sworn, itemized statements of the account filed in the original suit, which are herewith exhibited and placed with the files of this suit. That no part of the indebtedness has been paid, though payment has been demanded and refused. ’ ’ The plaintiff further alleges that there was a verdict for plaintiff in the Indian court before the transfer to the United States court, and asks judgment for the amount of the indebtedness alleged to be due upon the verdict that had already been rendered in the Indian *352court. We think that the complaint states a good cause of action, and that assignments Nos. 1, 2, 3, 5 and 6 are not well taken.
Default. .1 udgment. The fourth assignment of error is that the court below could not render judgment without the intervention of a jury. The record discloses that the defendants filed a general demurrer; to the complaint, and, when the same was overruled, declined to plead further, and on plaintiff’s motion default judgment was entered against the defendants. A default judgment admits the allegations of the complaint. Chafftin vs McFadden, 41 Ark. 42. The complaint below fully stated the amount of the debt, and in our opinion the judgment of the court below was correct, and it is therefore affirmed.
Clayton, C. J., and Thomas and Gill, JJ., concur.